Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 14, 2018

                                      No. 04-17-00860-CV

                         IN THE INTEREST OF B.M.M., A CHILD,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-00506
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER

        This is an accelerated appeal from a trial court’s order terminating appellant’s parental
rights. Appellee’s brief was due on March 13, 2018, and on that day, appellee filed a motion
requesting an extension of time of thirty days. In her motion, appellee’s counsel states she needs
additional time to research and prepare the brief.

        After consideration, we GRANT appellee’s motion for extension of time to file a brief
IN PART and ORDER that appellee file her brief on or before April 2, 2018. Counsel is
reminded that this court is mandated to dispose of appeals involving termination of parental
rights within 180 days from the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2.
Accordingly, any delay in the filing of the brief encroaches upon our time for disposition, and
further requests for extensions of time will be disfavored.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court